Citation Nr: 0733029	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO. 92-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for stasis ulcers of the 
lower extremities. 

2. Entitlement to an increased evaluation for steatomatosis, 
evaluated as 10 percent disabling prior to August 30, 2002, 
and 30 percent thereafter.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and his mother


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefits sought on 
appeal. A BVA decision dated in September 1994 determined 
that new and material evidence had been submitted to reopen a 
previously denied claim for service connection for stasis 
ulcers, and returned the case for additional development. In 
October 1996 and August 2001 the Board again returned the 
case for additional development.

A BVA decision dated in March 2006 denied the benefits sought 
on appeal. The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in June 2007, the Court 
granted a Joint Motion for Remand (Joint Motion) filed by the 
parties in the case and returned the case to the Board for 
compliance with the instructions in the Joint Motion.


REMAND

Under the law, the directives of the Court, as noted by the 
Joint Motion are required to be met by the RO/AMC. Stegall v. 
West, 11 Vet. App. 268, 271 (1998). The Joint Motion 
indicated that the evidence of record indicated that the 
veteran was examined at a field hospital in Vietnam in early 
1967 for multiple masses on his back and that he was referred 
to the 8th Field Hospital at Nha Trang, Vietnam, where he was 
hospitalized for two weeks and received surgical treatment 
for the condition. In June 2003 the VA requested copies of 
the veteran's inpatient clinical records for a skin condition 
dated between October 1, 1966, and November 30, 1966. 
However, the Joint Motion indicated that the record did not 
reveal that inpatient clinical records or other dates were 
requested; that any response was received; that any follow-up 
request was made; or that the veteran was notified that his 
inservice hospitalization records had not been obtained. 
Joint Motion at 3. As such, the Joint Motion concluded that 
the claims must be remanded for additional assistance and 
proper notice. Consequently, this case must be returned to 
the RO to accomplish the development directed by the Court.

The record also reflects that the veteran receives his 
medical care from the VA. Given the passage of time there are 
likely additional VA medical records that have been generated 
since the date of the last VA medical record associated with 
the claims file in January 2005. Therefore, these records 
should be obtained and associated with the claims file. 

The veteran's last examination for his skin disability was 
conducted in March 2004. The Board is of the opinion that an 
additional examination is required to ensure that there is 
more contemporaneous information of record concerning the 
symptomatology associated with the veteran's service-
connected disability. Therefore, the Board is of the opinion 
that the veteran should be afforded an examination of his 
service-connected steatomatosis.

Therefore, this case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required. Accordingly, this case is REMANDED for the 
following actions:

1. The RO/AMC should attempt to obtain 
service inpatient clinical records, 
including those for 1967 when the veteran 
was referred to the 8th Field Hospital at 
Nha Trang, Vietnam, for hospitalization 
for two weeks. In requesting these 
records, reference is made to 38 C.F.R. 
§ 3.159(c)(2) regarding the efforts 
needed to be undertaken to satisfy the 
VA's duty to assist, and the VA's duty to 
notify set forth in 38 C.F.R. § 3.159(e).

2. The RO/AMC should obtain and associate 
with the claims file VA medical records 
pertaining to the veteran dated from 
January 2005 to the present date. 

3. The veteran should be afforded an 
examination of his service-connected 
steatomatosis in order to ascertain the 
severity and manifestations of that 
disability. Any and all indicated 
evaluations, and studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
report complaints and clinical findings 
in detail. The examiner is further 
requested to specify which complaints and 
clinical findings are specifically 
attributable to the veteran's service-
connected disability and which are 
attributable to nonservice-connected skin 
disorders. A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
until he is notified.



	         _________________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



